                 Case 2:20-cv-03440-JCJ Document 12 Filed 09/29/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA




MOHSSIN BAKKALI                                    : CIVIL ACTION     20-3440


           VS.                                     :

                                                   :
WALMART, INC.,


                                           NOTICE


                    AND NOW, this 29th      day of     SEPTEMBER, 2020, it is

Ordered that this matter is SCHEDULED for a TELEPHONE RULE 16

CONFERENCE in chambers before the Honorable J. Curtis Joyner, on,

OCTOBER 7, 2020 at 10:00AM in Room 17614 - 17TH FLOOR.                   (PARTIES

ARE INSTRUCTED TO CALL 1-888-398-2342 ACCESS CODE 4373141#)



PS: If counsel is not available at this time and wish to

reschedule that party shall contact the Deputy Clerk (267-299-

7419) and coordinate a new date and time for all parties.

Plaintiff is to notify all parties of this conference.



                ATTEST:                    or       BY THE COURT



BY: S/SHARON SCOTT                              ______________________
   SHARON SCOTT                                 Judge
   Deputy Clerk
Civ 12 (9/83)
